 Case: 1:17-md-02804-DAP Doc #: 2682 Filed: 09/27/19 1 of 12. PageID #: 418362



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

                                              )
                                              )
  IN RE: NATIONAL PRESCRIPTION
                                              )
         OPIATE LITIGATION
                                              )
                                              )
         This document relates to:
                                              )
 The County of Summit, Ohio, et al. v. Purdue
                                              )
             Pharma L.P., et al.                                   MDL No. 2804
                                              )
           Case No. 18-op-45090
                                              )               Hon. Judge Dan A. Polster
                                              )
                    and
                                              )
                                              )
 The County of Cuyahoga v. Purdue Pharma
                                              )
                 L.P., et al.
                                              )
          Case No. 1:18-op-45004
                                              )



      DEFENDANTS’ OBJECTIONS TO COURT’S ORDER REGARDING TRIAL
                       MATTERS (ECF NO. 2594)

       On September 12, 2019, this Court issued an Order Regarding Trial Matters (“the Order”).

ECF No. 2594. Defendants had no notice of that Order and no opportunity in advance to address

the issues covered by that Order, which included matters like trial time limitations, the number of

permitted peremptory challenges, and exceptions to the completeness rule for presentation of

videotaped deposition testimony. Id. at 1–2. For the reasons set forth below, Defendants object

to the limitations imposed by the Order with respect to Defendants’ allocated trial time, the number

of permitted peremptory challenges, limitations on voir dire, and the ruling on defense video

depositions. Defendants also seek clarification of the Court’s Order regarding video depositions

and witness and exhibit disclosures.
    Case: 1:17-md-02804-DAP Doc #: 2682 Filed: 09/27/19 2 of 12. PageID #: 418363



I.       The 100-Hour Combined Limit for Defendants’ Presentation of Evidence Is
         Unreasonable.

         The Order states that the presentation of evidence at trial will be limited to 221 total hours,

to be split 50/50 between Plaintiffs and the Defendants, amounting to “about 100 hours of time for

presentation of evidence for each side.” ECF No. 2594 at 1–2 & n.2. Although the parties did not

have an opportunity to brief the issues addressed by the Order, Defendants moved on August 5 for

additional time to try their case. ECF No. 2133 at 9 (“Defendants’ Motion for Additional Trial

Time and For Timely Election by Plaintiffs of Claims and Defendants They Seek to Pursue at

Trial”). Defendants’ August 5 motion seeks critical relief — and the issues it presents remain just

as important today. 1 While Plaintiffs have settled with certain Defendants, they are still pursuing

a range of complex claims — including RICO, civil conspiracy, and public nuisance claims —

against the twenty-two remaining Defendants. See ECF No. 2487. Given the scope of the relief

Plaintiffs seek and with the continued complexity of this case, Defendants still need additional

time as requested in their August 5 motion. The recent September 12 Order has the opposite effect,

further limiting Defendants’ time.

         Although the Court has discretion to manage its docket, that discretion is cabined by the

imperative demanding “respect for the requirements necessary to achieve a fair trial.” Sims v. ANR

Freight Sys., Inc., 77 F.3d 846, 849 (5th Cir. 1996). A trial court abuses that discretion when it

truncates the trial time so that there is an inadequate opportunity to present probative non-

cumulative evidence. See Johnson v. Ashby, 808 F.2d 676, 678 (8th Cir. 1987). Ensuring

presentation of all probative evidence should drive a trial-length determination. See Duquesne



1
 As set forth in Defendants’ Supplemental Memorandum in Support of Motion for Additional
Trial Time, filed contemporaneously with these objections, Plaintiffs have waived any
opposition to Defendants’ requested relief by failing to respond. See, e.g., Humphrey v. U.S.
Attorney Gen.’s Office, 279 F. App’x 328, 331 (6th Cir. 2008).

                                                   2
    Case: 1:17-md-02804-DAP Doc #: 2682 Filed: 09/27/19 3 of 12. PageID #: 418364



Light Co. v. Westinghouse, 66 F.3d 604, 610 (3d Cir. 1995) (“A district court should impose time

limits only when necessary, after making an informed analysis based on a review of the parties’

proposed witness lists and proffered testimony, as well as their estimates of trial time.”). This is

why courts have cautioned against strict time limits at trial. See, e.g., Gen. Signal Corp. v. MCI

Telecomm. Corp., 66 F.3d 1500, 1508 (9th Cir. 1995) (“Generally, courts look upon rigid hour

limits for trials with disfavor.”); Flaminio v. Honda Motor Co., 733 F.2d 463, 473 (7th Cir. 1984)

(rigid hour limits on a trial “engender[s] an unhealthy preoccupation with the clock” and the

computation of time was “almost as complicated as in a professional football game”).

         It bears noting that the 100-hour limit is not based on specific information regarding the

parties’ proposed witness lists and proffered testimony, 2 and is inconsistent with both Plaintiffs’

and Defendants’ consistently held and expressed position that the appropriate length of a trial of

this size and complexity case is much longer. The 100-hour limit imposed by the Court’s Order

precludes a fair defense, in large part because the pro rata share of time allocated to each Defendant

will be insufficient for any individualized defense. 3 The Court’s limit provides each remaining

Defendant less than 5 hours of time and each Defendant group less than 15 hours of time (while

providing the two Plaintiffs 50 hours each). Further exacerbating this issue, the 5 hours allotted

to each Defendant must be split between presenting an affirmative case and cross-examining

Plaintiffs’ witnesses. While Defendants intend to coordinate examinations of certain Plaintiff




2
  Witness lists were filed after the Order on September 25. The deposition designation process is
far from concluded.
3
  One example of the inadequacy of the division of time ordered by the Court is the situation
faced by Cardinal Health. Plaintiffs have made crystal clear that they intend to call multiple
Cardinal witnesses live, given that Cardinal happens to be headquartered in Ohio. If time was
split 50/50 between plaintiffs and defendants and then split evenly amongst defendants, Cardinal
would be at a severe disadvantage in defending itself at trial.

                                                  3
    Case: 1:17-md-02804-DAP Doc #: 2682 Filed: 09/27/19 4 of 12. PageID #: 418365



witnesses where possible, 4 and certain Defendants intend to jointly offer certain expert testimony

(on topics like causation and damages), it is plainly unfair to provide each Defendant only a few

hours to present evidence to defend itself against the Plaintiffs’ novel, sweeping claims. The time

allotted is particularly insufficient given that Plaintiffs have put at issue each Defendant’s alleged

conduct over a more-than-two-decade span and based on two entirely different theories—

marketing to doctors and shipping to customers—that require entirely different evidence. Each

Defendant also has individual defenses that turn on facts specific to that Defendant, such as specific

communications with relevant regulators (FDA and/or DEA) and different activities in the Plaintiff

counties.

         The jury must be given the opportunity to assess these legal and factual differences to reach

a verdict on each element of each claim by each Plaintiff as to each Defendant separately.

Differences permeate the case. Plaintiffs have unique theories of recovery as to each group of

Defendants that will be met by different defenses. And even within a Defendant group, there are

significant differences in Plaintiffs’ case regarding alleged wrongful conduct, causation, and

damages. The fact that there are two Track One Plaintiff counties further complicates the defense,

requiring different proof about each Plaintiff’s knowledge 5 and alleged damages. Each Defendant

must be given a separate opportunity to rebut Plaintiffs’ claims.

         The severance and settlement of various parties does not cure the inadequate trial time

allotted to Defendants. To the contrary, settlement of other parties actually exacerbates the

inequality that results from an “even” split with the Plaintiffs. When the Court originally limited


4
 There are practical limits to how much Defendants can coordinate even on common witnesses,
and they of course have the right to present different defenses to the jury.
5
 The Court denied summary judgment on the applicable statute of limitations and held that the
date of accrual for each county’s claim is an issue for trial, requiring independent proof of the
counties specific knowledge. See ECF No. 2568 at 2–3.

                                                  4
 Case: 1:17-md-02804-DAP Doc #: 2682 Filed: 09/27/19 5 of 12. PageID #: 418366



trial to seven-weeks over Defendants’ objections and provided less than half the trial time Plaintiffs

believed was necessary, Plaintiffs had the obligation to present their case against 22 Defendant

“groups” and 45 individual Defendants. As the number of Defendants has shrunk, Plaintiffs’ task

has shrunk as well, but Defendants’ has grown. The vast majority of Plaintiffs’ complaints, and

much of Plaintiffs’ expert reports and summary judgment briefing, was focused on Plaintiffs’

allegations that companies who are no longer part of the Track 1 trial are allegedly to blame for

the problem of opioid abuse and misuse in the Counties. Plaintiffs may have “severed” or settled

with certain parties, but the remaining Defendants must now put forward evidence demonstrating

the role of severed and settled parties, including when it comes to the change in the standard of

care. It is not possible to do so in the allotted time and the inability to do so will prejudice

remaining Defendants.

          In short, whether each Defendant receives a fair trial is to be determined by whether that

particular Defendant was provided enough time for it to present its individual defenses against

each of Plaintiff’s individual claims. See Sparshott v. Feld Entm’t, Inc., 311 F.3d 425, 433 (D.C.

Cir. 2002) (“[I]n a case involving multiple defendants . . . a district court might reasonably

conclude that overlap between defense theories warrants giving each defendant a smaller amount

of time. But the court cannot make such a decision without considering how much overlap there

is between defense theories and what are the likely time needs of all the parties.”); United States

v. Gallo, 668 F. Supp. 736, 756 (E.D.N.Y. 1987) (concluding in a RICO case that “[t]he agreement

to participate takes many diverse and unrelated forms among the participants. Proof against each

of them is hardly duplicitous.”). The Order further impairs Defendants’ fair trial rights in this

regard.




                                                  5
    Case: 1:17-md-02804-DAP Doc #: 2682 Filed: 09/27/19 6 of 12. PageID #: 418367



         The same time-allocation issues apply to opening and closing statements. The Court has

previously indicated that it expects Defendants to coordinate opening statements such that only

one Defendant speaks on certain key issues that all Defendants might wish to address. While

Defendants share the Court’s desire to avoid an overlap in the presentation of argument and

evidence where possible, 6 any requirement that the Defendants speak for one another at opening

or closing is unduly prejudicial. To avoid jury confusion and unfair prejudice, the Court should

not require Defendants represent each other at any phase of the trial and should clarify its Order to

that effect.

II.      The Court’s Order Unreasonably Limits the Number of Peremptory Challenges.

         The Court’s Order limits the number of peremptory challenges to essentially one for each

Defendant. ECF No. 2594 at 1. Defendants object to this allocation for the same core reason

described above: Defendants are not a single, monolithic entity. They are individual companies

facing different claims and different evidence and need to mount distinct, individualized defenses.

The reasons for exercising peremptory challenges are equally unique and each Defendant must be

afforded a fair opportunity to exercise such challenges.

         There is no reason to afford each Plaintiff more peremptory challenges than each

Defendant. ECF No. 2594 at 1. Basic fairness dictates that each party should receive the same

number of peremptory challenges. See, e.g., Tidemann v. Nadler Golf Car Sales, Inc., 224 F.3d

719, 725 (7th Cir. 2000) (trial court properly allocated six peremptory challenges to two co-

defendants (three each) and three challenges to the plaintiff).




6
  Defendants may be able to present common evidence at certain times, see supra at 4, such as
select expert witnesses, and will endeavor to do so whenever possible, but no Defendant can be
fairly be required to do so when it would prejudice or harm their individual defenses, including
on the absence of proof of any conspiracy or enterprise.

                                                 6
 Case: 1:17-md-02804-DAP Doc #: 2682 Filed: 09/27/19 7 of 12. PageID #: 418368



III.   The Court’s Order Unreasonably Limits Voir Dire Questioning.

       The Court’s Order also limits the entire group of Defendants to a collective 20 minutes of

follow-up voir dire questioning. ECF No. 2594 at 1. Defendants object to this allocation for the

same reasons explained above: Defendants are sufficiently distinct and differently situated in terms

of claims and evidence that denying each of them a fair opportunity to question potential jurors is

patently unfair. And, as above, the Court’s Order affords each Plaintiff a greater opportunity to

question potential jurors than each Defendant. To be fair, every party must have an equal amount

of time to conduct individual voir dire. See, e.g., Businelle v. Meadowcraft, Inc., No. 1:05-CV-

554, 2007 WL 9711631, at *9 (N.D. Ala. May 24, 2007) (allotting two defendants ten more

minutes of voir dire than the single plaintiff).

       At minimum, Defendants request a conference with the Court prior to jury selection in

order to discuss the mechanics of the voir dire process.

IV.    The Court’s Order Improperly Permits Livestream Testimony from One Distant
       Witness per Defendant.

       The Court’s Order permits Plaintiffs to select a single distant witness per Defendant for

“livestreaming” via remote video connection. ECF No. 2594 at 3. This ruling is unsupported by

the referenced citation, Fed. R. Civ. P. 43. As argued in Defendants’ July 17, 2019 letter to Special

Master Cohen, Rule 43(a) does not permit a court to compel testimony beyond the geographical

reach of the Court’s subpoena power under Rule 45. Indeed, Rule 43(a) concerns only the manner

of taking testimony—any order compelling remote transmission of testimony must still meet the

requirements of Rule 45. See, e.g., Balsley v. LFP, Inc., No. 1:08-CV-491, 2010 WL 11561883,

at *3 (N.D. Ohio Jan. 26, 2010).

       Application of Rule 43(a) “presupposes a witness willing or compelled to testify at trial.”

Roundtree v. Chase Bank USA, N.A., No. 13-239, 2014 WL 2480259, at *1 (W.D. Wash. June 3,


                                                   7
 Case: 1:17-md-02804-DAP Doc #: 2682 Filed: 09/27/19 8 of 12. PageID #: 418369



2014). Accordingly, the Rule “does not operate to extend the range or requirements of a

subpoena.” Lin v. Horan Capital Mgmt., LLC, No. 14-CV-5202, 2014 WL 3974585, at *1

(S.D.N.Y. Aug. 13, 2014); see also, e.g., Lea v. Wyeth LLC, No. 1:03-CV-1339, 2011 WL

13195950, at *1 (E.D. Tex. Nov. 22, 2011) (“There is nothing in the language of Rule 43(a) that

permits this court to compel the testimony of an individual who is indisputably outside the reach

of its subpoena power.”). The Court should therefore clarify its Order to hold that Plaintiffs may

only procure live-stream testimony for witnesses subject to the Court’s subpoena power under

Rule 45.

V.     The Court Should Clarify Its Order With Respect to Video Depositions.

       The Court’s Order created an exception for the general rule that the jury must be shown all

designated portions of a videotaped deposition, including those designated by the opposing party.

See Fed. R. Evid. 106; Fed. R. Civ. P. 32(a)(6). The exception applies when Plaintiffs play a

portion of a videotaped deposition by “a party opponent on cross-examination.” ECF No. 2594 at

2. It is not clear how broadly the Court will apply this ruling, but it would be unfair and confusing

to the jury to apply this rule to video clips of Defendants’ company witnesses, as it would require

this testimony to be played in a disjointed and out-of-context order, particularly if applied broadly.

Moreover, the Order is entirely one-sided, providing an exception only to Plaintiffs that is not

afforded to Defendants. ECF No. 2594 at 2. As above, simple fairness and due process require

that all parties be subject to the same rules and limitations.

VI.    The Court Should Clarify Its Order Regarding Witness and Exhibit Disclosures.

       The Court’s Order provides that at the end of each week, the parties must provide a list of

exhibits and witnesses expected to be called the following week, and that demonstratives must be

disclosed each day for the following day. ECF No. 2594 at 2. The Court’s Order does not provide

for any specific disclosures for the first week of trial. Defendants request that the Court clarify its

                                                  8
 Case: 1:17-md-02804-DAP Doc #: 2682 Filed: 09/27/19 9 of 12. PageID #: 418370



Order to specify that Plaintiffs disclose to Defendants the witnesses expected to be called during

the first week of trial no later than Thursday October 17, with an exchange of opening statement

slides the night before and opportunities to object outside the presence of the jury before openings

proceed.

 Dated:     September 27, 2019                       Respectfully Submitted,


 /s/ Shannon E. McClure                              /s/ Eni Mainigi
 Shannon E. McClure                                  Enu Mainigi
 REED SMITH LLP                                      F. Lane Heard III
 Three Logan Square                                  George A. Borden
 1717 Arch Street, Suite 3100                        Ashley W. Hardin
 Philadelphia, PA 19103                              WILLIAMS & CONNOLLY LLP
 Telephone: (215) 851-8100                           725 Twelfth Street NW
 Fax: (215) 851-1420                                 Washington, DC 20005
 smcclure@reedsmith.com                              Tel: (202) 434-5000
                                                     Fax: (202) 434-5029
 Counsel for Defendant AmerisourceBergen             emainigi@wc.com
 Drug Corporation                                    lheard @wc.com
                                                     gborden@wc.com
                                                     ahardin@wc.com

                                                     Counsel for Defendant Cardinal
                                                     Health, Inc.


 /s/ John P. McDonald                                /s/ Charles C. Lifland
 John P. McDonald                                    Charles C. Lifland
 Texas Bar No. 13549090                              Sabrina H. Strong
 jpmcdonald@lockelord.com                            O’MELVENY & MYERS LLP
 C. Scott Jones                                      400 S. Hope Street
 Texas Bar No. 24012922                              Los Angeles, CA 90071
 sjones@lockelord.com                                Tel: (213) 430-6000
 Lauren M. Fincher                                   clifland@omm.com
 Texas Bar No. 24069718                              sstrong@omm.com
 lfincher@lockelord.com
 Brandan J. Montminy                                 Daniel M. Petrocelli
 Texas Bar No. 24088080                              O’MELVENY & MYERS LLP
 brandan.montminy@lockelord.com                      1999 Avenue of the Stars, 8th Floor Los
 LOCKE LORD LLP                                      Angeles, CA 90067-6035
 2200 Ross Avenue                                    Tel: (310) 553-6700
 Suite 2800                                          dpetrocelli@omm.com
 Dallas, TX 75201
                                                 9
Case: 1:17-md-02804-DAP Doc #: 2682 Filed: 09/27/19 10 of 12. PageID #: 418371



T: 214-740-8445                            Attorneys for Janssen Pharmaceuticals, Inc.,
F: 214-756-8110                            Johnson & Johnson, Janssen Pharmaceutica,
                                           Inc. n/k/a Janssen Pharmaceuticals, Inc., and
Attorneys for Henry Schein, Inc. and Henry Ortho- McNeil-Janssen Pharmaceuticals, Inc.
Schein Medical Systems, Inc.               n/k/a Janssen Pharmaceuticals, Inc.


/s/ Geoffrey Hobart                          /s/ Kaspar J. Stoffelmayr
Geoffrey E. Hobart                           Kaspar J. Stoffelmayr
Mark Lynch                                   BARTLIT BECK LLP
COVINGTON & BURLING LLP                      54 West Hubbard Street
One CityCenter                               Chicago, IL 60654
850 Tenth Street NW                          Phone: (312) 494-4400
Washington, DC 20001                         Fax: (312) 494-4440
Tel: (202) 662-5281                          kaspar.stoffelmayr@bartlitbeck.com
ghobart@cov.com
mlynch@cov.com                               Counsel for Walgreen Co. and Walgreen
                                             Eastern Co.
Counsel for McKesson Corporation



By: /s/ Steven A. Reed
Eric W. Sitarchuk
Steven A. Reed
Harvey Bartle
Rebecca J. Hillyer
MORGAN, LEWIS & BOCKIUS LLP
1701 Market St.
Philadelphia, PA 19103-2921
Tel: (215) 963-5000
Fax: (215) 963-5001
eric.sitarchuk@morganlewis.com
steven.reed@morganlewis.com
harvey.bartle@morganlewis.com
rebecca.hillyer@morganlewis.com

Nancy L. Patterson
MORGAN, LEWIS & BOCKIUS LLP
1000 Louisiana Street, Suite 4000
Houston, TX 77002-5005
Tel: (713) 890-5195
Fax: (713) 890-5001
nancy.patterson@morganlewis.com

Wendy West Feinstein
MORGAN, LEWIS & BOCKIUS LLP

                                           10
Case: 1:17-md-02804-DAP Doc #: 2682 Filed: 09/27/19 11 of 12. PageID #: 418372



One Oxford Centre, Thirty-Second Floor
Pittsburgh, PA 15219-6401
Tel: (412) 560-7455
Fax: (412) 560-7001
wendy.feinstein@morganlewis.com

Brian M. Ercole
MORGAN, LEWIS & BOCKIUS LLP
200 S. Biscayne Blvd., Suite 5300
Miami, FL 33131-2339
Tel: (305) 415-3000
Fax: (305) 415-3001
brian.ercole@morganlewis.com

Counsel for Cephalon, Inc., Teva
Pharmaceuticals USA, Inc., Watson
Laboratories, Inc., Actavis LLC, Actavis
Pharma, Inc. f/k/a Watson Pharma, Inc.,
Warner Chilcott Company, LLC, Actavis
South Atlantic LLC, Actavis Elizabeth LLC,
Actavis Mid Atlantic LLC, Actavis Totowa
LLC, Actavis Kadian LLC, Actavis
Laboratories UT, Inc. f/k/a Watson
Laboratories, Inc.-Salt Lake City, and Actavis
Laboratories FL, Inc., f/k/a Watson
Laboratories, Inc.-Florida, and appearing
specially for Teva Pharmaceutical Industries
Ltd.




                                                 11
Case: 1:17-md-02804-DAP Doc #: 2682 Filed: 09/27/19 12 of 12. PageID #: 418373



                               CERTIFICATE OF SERVICE

       I, Geoffrey E. Hobart, hereby certify that the foregoing document was served via the

Court’s ECF system to all counsel of record.

                                                    /s/ Geoffrey E. Hobart
                                                    Geoffrey E. Hobart




                                               12
